Release
 
This Release is being executed and delivered in accordance with
Section 2.4(a)(ii) of the Stock Purchase Agreement dated February 14, 2008 (the
“Agreement”) by and between Best Energy Services, Inc., a Nevada corporation
("Buyer") and Robert L. Beeman, a resident of Moab, Utah ("Seller"). The
undersigned (“Shareholder”) is the sole shareholder of Bob Beeman Drilling
Company, a Utah corporation (the “Company”) and will directly benefit from the
Agreement, including receiving the Purchase Price. Capitalized terms used in
this Release without definition have the respective meanings given to them in
the Agreement.
 
Shareholder acknowledges that execution and delivery of this Release is a
condition to Buyer’s obligation to purchase the Purchased Shares and to
consummate the Contemplated Transactions pursuant to the Agreement and that
Buyer is relying on this Release in consummating such purchase.
 
Shareholder, for good and valuable consideration the receipt and sufficiency of
which is hereby acknowledged and intending to be legally bound, in order to
induce Buyer to purchase the Purchased Shares and to consummate the Contemplated
Transactions pursuant to the Agreement, hereby agrees as follows:
 
Shareholder, on behalf of himself and each of his Related Persons, hereby
releases and forever discharges the Buyer and the Company, and each of their
respective individual, joint or mutual, past, present and future
Representatives, affiliates, stockholders, controlling persons, Subsidiaries,
successors and assigns (individually, a “Releasee” and collectively,
“Releasees”) from any and all claims, demands, Proceedings, causes of action,
Orders, obligations, Contracts and liabilities of any kind or nature whatsoever,
whether known or unknown, suspected or unsuspected, both at law and in equity,
which Shareholder or any of his Related Persons now has, have ever had or may
hereafter have against the respective Releasees arising contemporaneously with
or prior to the Closing Date or on account of or arising out of any matter,
cause or event occurring contemporaneously with or prior to the Closing Date;
provided, however, that nothing contained herein shall operate to (i) release
any claims of the Shareholder or his Related Persons under the Agreement or the
Seller’s Closing Documents, or (ii) limit Shareholder’s or his Related Persons’s
right to assert claims that are based on any matter, cause or event that
happened after this Release becomes effective.


Shareholder hereby irrevocably covenants to refrain from, directly or
indirectly, asserting any claim or demand, or commencing, instituting or causing
to be commenced, any proceeding of any kind against any Releasee, based upon any
matter purported to be released hereby.
 
Without in any way limiting any of the rights and remedies otherwise available
to any Releasee, Shareholder shall indemnify and hold harmless each Releasee
from and against all loss, liability, claim, damage (including incidental and
consequential damages)
 

--------------------------------------------------------------------------------


 
or expense (including costs of investigation and defense and reasonable
attorney’s fees) whether or not involving third party claims, arising directly
or indirectly from or in connection with (i) the assertion by or on behalf of
Shareholder or any of his Related Persons of any claim or other matter purported
to be released pursuant to this Release, and (ii) the assertion by any third
party of any claim or demand against any Releasee which claim or demand arises
directly or indirectly from, or in connection with, any assertion by or on
behalf of Shareholder or any of his Related Persons against such third party of
any claims or other matters purported to be released pursuant to this Release.
 
If any provision of this Release is held invalid or unenforceable by any court
of competent jurisdiction, the other provisions of this Release will remain in
full force and effect. Any provision of this Release held invalid or
unenforceable only in part or degree will remain in full force and effect to the
extent not held invalid or unenforceable.
 
This Release may not be changed except in a writing signed by the person against
whose interest such change shall operate.
 
This Release (including any claim or controversy arising out of or relating to
this Release) shall be governed by the law of the State of Texas, without regard
to conflict of law principles that would result in the application of any law
other than the law of the State of Texas.
 
All words used in this Release will be construed to be of such gender or number
as the circumstances require.
 
In Witness Whereof, each of the undersigned have executed and delivered this
Release as of this 14th day of February, 2008.
 

   /s/ Robert L. Beeman        Robert L. Beeman, individually